           AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                              UNITED STATES DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                                                 SEP 1 9 2019
                                       United States of America                                                              JUDGMENT IN A                                   RJ ........u.....rnu•~~~;Jffi;•~-
                                                                                                                             (For Offenses Committ.ed On or                   "c,n,,,.,.., '"'"'"'~ ,,: MSl',J\t.   IC r COURT
                                                              V.                                                                                                              ~ w . m , . L1l~"'1£:T OF CALIFORNIA
                                                                                                                                                                                                                             DEPUTY
                                 Andres Constancio Ruiz-Garcia                                                                Case Number: 3:19-mj-23841

                                                                                                                             Benjamin B. Kington
                                                                                                                             Defendant's Attorney


           REGISTRATION NO. 89169298

           THE DEFENDANT:
            IZI pleaded guilty to count(s) 1 of Complaint
                                                                   -----------------------------
             •     was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                               Nature of Offense                                                                                                        Count Number(s)
           8:1325                                        ILLEGAL ENTRY (Misdemeanor)                                                                                              1

             0 The defendant has been found not guilty on count(s)
                                                                   -------------------
             • Count(s)
                        --------'------------~
                                                                      dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:
                                                    \,.,/'T
                                                    ([]'· TIME SERVED                                                 •     _ _ _ _ _ _ _ _ _ days

             IZI Assessment: $10 WAIVED IZI Fine: WAIVED
             lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                          Thursday, September 19, 2019
                                                                                                                          Date of Imposition of Sentence


            Received· · ... · ·
                     -
                     DUS M
                          --------                                                                                         UV
                                                                                                                          HONORABLE F. A. GOSSETT III
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                           .1
                                                                                                                          UNITED STATES MAGISTRATE JUDGE                                                                                    I
                                                                                                                                                                                                                                            I,·;:
            Clerk's Office Copy                                                                                                                                                                   3: 19-mj-23841                            r'
                                                                                                                                                                                                                                            I'
                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                            I'
                                                                                                                                                                                                                                            I
-~····--· . . ······-"'"'~-~·- - - ·--··~----~~~,-·-·--~-----·------•---~~-~ __ __, ____ ,_~~---- ------~-~-----~---~--,-----------•-<••·-·"----~-   •   --~- ..~-------··-····-~--~--~--.--~-,-·------'---,----·-·······~-·~~--,-~-:...___.J
